Citation Nr: 0218142	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
epilepsy.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left elbow 
disability.

6.  Entitlement to service connection for a right elbow 
disability.

7.  Entitlement to service connection for residuals of a 
right heel fracture.




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 25, 1962 to 
October 1, 1962.  

By rating decision dated in June 1984, the Regional Office 
(RO) concluded that new and material evidence had not been 
submitted, and the veteran's claim for service connection 
for epilepsy remained denied.  He was notified of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not filed.  
Recently, the veteran submitted additional evidence 
seeking to reopen his claim.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
that found that the evidence submitted by the veteran was 
not new and material, and his attempt to reopen his claim 
for service connection for epilepsy remained denied.  In 
addition, the RO denied service connection for a right eye 
disability, a bilateral knee disability, a bilateral elbow 
disability and for a broken right heel.



FINDINGS OF FACT

1.  By rating decision dated in June 1984, the RO denied 
service connection for epilepsy.  The veteran was notified 
of this decision, but did not file a timely appeal.

2.  The evidence received since the June 1984 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence, by 
itself or in connection with previous submissions, is not 
so significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for epilepsy.

3.  Service connection is not in effect for any 
disability.

4.  The veteran ruptured the globe of his right eye in 
December 1988, and there is no competent medical evidence 
that links this disability to service.

5.  The service medical records are negative for 
complaints or findings concerning the knees, elbows or 
right heel.

6.  Disabilities of each knee were first demonstrated many 
years following service, and there is no competent medical 
evidence to relate any current knee disorder to service.

7.  Any current disability of the elbows was initially 
documented many years after service, and has not been 
demonstrated to be clinically related to service.

8.  The veteran reportedly fractured the right calcaneus 
many years after service, and this has not been shown to 
be of service origin.



CONCLUSIONS OF LAW

1.  The RO's decision of June 1984, which denied service 
connection for epilepsy is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2002).

2.  The evidence received since the June 1984 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for epilepsy.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).

3.  A right eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2002).

4.  A left knee disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

5.  A right knee disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

6.  A left elbow disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

7.  A right elbow disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

8.  A fracture of the right heel was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of the 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the veteran of the law applicable in 
adjudicating the appeal.  The Board notes that the 
provisions of the VCAA were set forth in the statement of 
the case issued in March 2002.  The veteran was advised of 
the evidence he needed to submit and what development the 
VA would undertake.  The correspondence reflects that the 
veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the 
actions expected of him and those the VA would provide, 
have been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
as well as post-service VA and private medical records.  
The veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been 
developed to the extent possible and that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is found at 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and 
review the former disposition of the claim."  Therefore, 
once an RO decision becomes final under section 7105(c), 
absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  (The provisions of 
38 C.F.R. § 3.156, which define new and material evidence, 
were changed in 2001, but only as to claims filed on or 
after August 29, 2001.  38 C.F.R. § 3.156(a).  Under the 
standard in effect in the veteran's case, newly received 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and 
materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis 
in order to determine whether a claim should be reopened 
and re-adjudicated on the merits.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the last 
final disallowance of the claim for service connection for 
epilepsy was by RO decision dated in June 1984.  
Therefore, the Board must review, in light of the 
applicable law, regulations, and the Court cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will 
separately describe the evidence that was of record at 
that time, and the evidence presented subsequently.  The 
prior evidence of record is important in determining 
newness and materiality for the purposes of deciding 
whether to reopen a claim.  Id.

The law is clear that "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The "old" evidence 

Private medical records associated with the claims folder 
disclose that the veteran was seen in November 1956, when 
he was thirteen years old, with a history of petit mal 
variant seizures since September "195" (the last digit is 
not on the copy of the medical report contained in the 
claims folder).  An electroencephalogram in November 1956 
was abnormal.  Another electroencephalogram later that 
month revealed that a psychomotor seizure was observed.

A report of medical history dated in July 1962 and 
prepared in conjunction with the enlistment examination, 
shows that the veteran denied a history of epilepsy.  On 
psychiatric examination in August 1962, it was reported 
that there was a letter dated August 3, 1962, in the 
veteran's record from a psychiatrist of the Hastings State 
Hospital that indicated that the veteran had been admitted 
to that facility in December 1960 and discharged on August 
1, 1962.  The letter also noted that the veteran was an 
epileptic and was on medication.  The report noted that 
the veteran  admitted that he was in the hospital from 
December 1960 to May 1961 and that he was treated for 
epilepsy, and continued to be treated for it.  A Medical 
Board report dated in September 1961 shows that the 
veteran had petit mal epilepsy.  It was indicated that it 
had existed prior to the veteran's entry into service.  

In August 1968, letters were submitted from two employers 
of the veteran.  One indicated that the veteran was unable 
to do the work because of epileptic attacks.

In a statement dated in September 1968, a private 
physician reported that the veteran had been initially 
seen in October 1962 because of seizures that had begun at 
the age of fifteen.  

A statement dated in September 1972 was received from the 
principal of the veteran's high school.  The principal 
noted that a review of the veteran's permanent record 
found no indication of any seizures and that he had 
dropped out of school before his graduation in 1961.  

The veteran was hospitalized by the VA from January to 
February 1974.  It was indicated that he had been seen at 
that facility numerous times in the past with recurrent 
seizures that dated back at least to 1962 and apparently 
started as a child of twelve years of age.  

In a statement dated in June 1984, a private physician 
related that the veteran had been hospitalized the 
previous month.  At that time, a cranial CT scan was 
repeated and showed clear evidence of an atrophic lesion 
of the left occipital lobe consistent with the veteran's 
story of having been struck with a rifle butt in service.  
The physician commented that this would appear to be 
entirely consistent with the right hemianopsia on physical 
examination.  The examiner opined that it appeared that 
the overwhelming evidence was that the veteran had a 
seizure disorder and subsequent disability while he was in 
service.



The RO decision of June 1984

By rating decision dated in June 1984, the RO found that 
the additional evidence was not new and material to reopen 
the claim for service connection for epilepsy.  It was 
noted that it had previously been determined that the 
veteran's epilepsy preexisted service and was not 
aggravated in service.

The additional evidence 

The evidence of record since the June 1984 determination 
includes private medical records dated from 1986 to 2001, 
and a VA examination in June 2001.  The private records 
reflect some treatment for seizures.  

During a VA examination of the joints in June 2001, the 
veteran reported that his seizures started in service.

The veteran was seen by a private physician in July 2001.  
It was reported that he started having seizures in 1962 
when he was in basic training.  The veteran related that 
he had been in service for a couple of months.  He stated 
that he was placed on medication.  It was further 
indicated that following his discharge from service, he 
was in the VA hospital system and was eventually diagnosed 
with seizures.  The examination report also notes that the 
veteran was diagnosed with seizures earlier, but that 
there was a question of whether some of that was pseudo 
seizure activity or a psychiatric type problem.  It was 
also noted that the veteran denied having any major head 
injuries prior to the seizures starting.  Finally, the 
report indicates that the veteran apparently had some 
seizures when he was a youngster and was treated for a 
couple of years with Phenobarbital, but that he had not 
had any seizures for the five to six years prior to 
service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West Supp. 2002).

Under the governing criteria, every veteran shall be taken 
to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was 
not aggravated by service.  38 U.S.C.A. § 1111 (West 
1991).  

In order to establish aggravation of a pre-existing 
disorder, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation where the preserve disability underwent an 
increase in severity during service.  This includes 
medical facts and principles that are to be considered to 
determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306 (2002).

The extensive private medical records submitted by the 
veteran and the VA examination in June 2001 primarily 
involve treatment for disabilities other than a seizure 
disorder.  The records, nevertheless, do reflect some 
current treatment for epilepsy.  In particular, the July 
2001 report from a private physician shows that the 
veteran allegedly began to have seizures in 1962, while he 
was on active duty.  Clearly, this history provided by the 
veteran is contradicted by the service medical records and 
other medical evidence that document the fact his epilepsy 
was present prior to service.  In this regard, the Board 
observes that there is ample clinical evidence 
establishing that the veteran's epilepsy had its onset 
prior to service.  Indeed, private medical records from 
1956 show that his seizures were found at that time.  

The question before the Board, therefore, is whether the 
veteran's preexisting epilepsy increased in severity 
during service.  There is no competent medical evidence to 
support this claim.  No evidence submitted since the June 
1984 rating action addresses this matter.  The Board 
points out that the July 2001 report suggests that the 
veteran's epilepsy has either remained static or improved.  
As noted at that time, the veteran related that he had 
experienced almost no generalized tonic/clonic seizures 
since 1988.  He had only occasional episodes in which he 
blanked out, did not respond, grinded his teeth and either 
clenched his hands or made a fist, striking the other 
hand.  The only evidence supporting the veteran's claim 
consists of his statements to the effect that his epilepsy 
either increased in severity during service or was first 
present during service.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
medical evidence establishing that the veteran had 
epilepsy prior to service, and the absence of significant 
seizure activity currently, is of greater probative value 
than the veteran's statements asserting that his epilepsy 
either began in service or increased in severity during 
his very brief period of active duty.

The Board finds, therefore, that the additional evidence 
is merely cumulative and does not relate to the basis for 
the prior final denial.  Indeed, the additional evidence 
provides no findings suggesting that the veteran's 
epilepsy increased in severity during service.  
Consequently, the additional clinical and other 
evidentiary information which has been generated since the 
June 1984 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board concludes, therefore, that the 
evidence is not new and material, and the claim for 
service connection for epilepsy is not reopened.

	II.  Service connection for a right eye disability, 
bilateral knee disability, a bilateral elbow disability 
and a fracture of the right heel

Under the law, service connection may be granted for 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The evidence in support of the veteran's claims for 
service connection for a right eye disability, bilateral 
knee and elbow disabilities and for residuals of a 
fracture of the right heel consists primarily of his 
statements and medical evidence reflecting that the 
veteran is blind in his right eye, and that he has elbow 
and knee arthritis, and a history of a heel fracture.  

The evidence against the veteran's claim includes the 
service medical records and the treatment records 
following the veteran's discharge from service.  In this 
regard, the service medical records are negative for 
complaints or findings pertaining to the right eye, the 
elbows, knees or right heel.  On the Medical Board report 
in September 1962, it was indicated that the veteran had 
myopic astigmatism.  An ophthalmoscopic examination and 
clinical evaluations of the lower extremities, upper 
extremities and feet were normal.  Distant vision was 
correctable to 20/20 in the right eye.  

Private medical records show that the veteran had an 
excision of the left olecranon bursa in June 1987.  He was 
hospitalized in December 1988 after he ruptured the globe 
of the right eye and subsequently underwent a number of 
surgical procedures on the right eye.  In August 1998, a 
history of a calcaneus fracture after falling from a 
ladder was reported.  The veteran reported bilateral elbow 
and knee pain in April 1998.  The impressions were 
patellofemoral arthrosis and mild elbow arthritis.  
Osteoarthritis of the knees was documented in May 1999, 
and later that year, the veteran had arthroscopic surgery 
on each knee.  

It is significant to note that in a statement received in 
February 2001, the veteran listed his disabilities and 
provided a date of onset for them.  In each instance, the 
disability was reported to have initially been present 
many years after service.  During the VA examination of 
the joints in June 2001, the veteran stated that he had 
several falls because of his seizures and that this was 
apparently the cause of his joint problems, especially in 
his knees and elbow.  He acknowledged that he broke his 
right heel in November 1989.  

In sum, the medical record establishes that the veteran's 
right eye disability, his bilateral knee and elbow 
disabilities and the fracture of his right heel were 
documented many years following service.  The veteran 
apparently seeks to relate these disabilities to his 
epilepsy.  The fact remains, however, that service 
connection has not been established for this disorder.  
Even if any current disability of the right eye, both 
knees, both elbows or a fracture of the right heel could 
be shown to be related to falls associated with his 
epilepsy, there is no basis on which service connection 
could be granted.  In the absence of competent medical 
evidence demonstrating the onset of a disability of the 
right eye, disabilities of the knees or elbows or a 
fracture of the right heel during service or for many 
years thereafter, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection.  



ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
epilepsy, the appeal is denied.

Service connection for a right eye disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a right elbow disability is denied.

Service connection for residuals of a fracture of the 
right heel is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

